DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/17/2021 has been entered.
Response to Amendment
Applicant previously filed claims 1-9 and 11-24. Claims 1-5, and 7 have been amended. New claims 25-38 have been added. Accordingly, claims 1-9 and 11-38 are pending in the current application.
Response to Arguments
Applicant's arguments filed 03/23/2022 have been fully considered but they are not persuasive.
Applicant’s arguments, see Remarks, filed 03/23/2022, with respect to the art rejections of Claims 1, 2, 4, 6, 8, 11-17, 21, 23-38 have been fully considered and are persuasive.  The art rejection of Claims 1, 2, 4, 6, 8, 11-17, 21, 23-38 have been withdrawn. 
Applicant argues that Nishihara fails to teach “each of the select circuits includes at least two latch circuits each configured to generate a control signal supplied to the transfer transistor of the pixels belonging to the corresponding pixel block”. However, Examiner respectfully disagrees. In Paragraph 267, Nishihara teaches “In the first embodiment, the switch circuits SW in the column direction are connected to the common pixel block selection signal line BSL(l) (see FIG. 3). On the other hand, in the third embodiment, switch circuits SW1 to SW4 are arranged to shift one column for each row.” In Paragraph 275, Nishihara teaches “The switch circuits SW1 to SW4 include the transistors 103 serving as switches. Gates of the transistors 103 of the switch circuits SW1 to SW4 are connected to the pixel block selection signal lines BSL(m), sources thereof are connected to the transfer signal lines TRNL(n), and drains thereof are connected to the main transfer signal lines MTRNL(n).” In Paragraph 279, Nishihara teaches “Consequently, the transistors 103 of the switch circuits SW1 to SW4 change to the ON state. The row driving circuit 13 supplies the pulse-like reset signal SRST to the reset signal lines RSTL(n) as appropriate, whereby the reset control is executed.” In light of the above, the switches used above are synonymous with latch switches as claimed and are rejected using the art as discussed above.
Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In light of the above remarks, some of the claim rejections are rejected using the same art as before.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the two signal level holding units" and “the first signal level holding unit” in claim 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 depends from rejected claim 6 and is rejected for the same reasons as used above.

Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n). Applicant is advised to amend the claims to better be in the correct numerical sequence.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 5, 7, 9, 18, 19, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishihara (US 20100007780 A1) in view of Aoki (US 20130107093 A1).
Regarding Claim 3, Nishihara teaches a photoelectric conversion device (Paragraph 13) comprising:
a pixel unit in which a plurality of pixels are arranged to form a plurality of rows and a plurality of columns and each of the plurality of pixels includes a photoelectric converter that generates charge by photoelectric conversion (Paragraph 13), an output unit that outputs a signal in accordance with an amount of charge, and a transfer transistor that transfers charge in the photoelectric converter to the output unit (Paragraph 13; Paragraph 20); and
a pixel control unit that controls operations of the plurality of pixels (Paragraphs 14-17),
wherein the pixel unit includes a plurality of pixel blocks each including one or more of the pixels, wherein the pixel control unit includes select circuits respectively associated to the plurality of pixel blocks, each of the select circuits being configured to select a control signal to be supplied to the pixels of a corresponding pixel block (Paragraphs 14-17),
wherein the pixel control unit is configured to supply, to the pixels of each of the plurality of pixel blocks, a control signal in accordance with an exposure period individually defined for the plurality of pixel blocks (Paragraphs 8-10; Paragraphs 14-17; Paragraph 90),
wherein the pixel control unit is configured to read out, from each of the plurality of pixels, a first signal obtained when the photoelectric converter is in a reset state and a second signal based on charge accumulated in the photoelectric converter during the exposure period (Paragraphs 8-10; Paragraphs 14-17; Paragraph 20-24; Paragraph 90),
wherein at least the pixel unit is provided on a first substrate (Paragraphs 282-283),
wherein at least the select circuits are provided on a second substrate (Paragraphs 282-283),
wherein the first substrate and the second substrate are stacked on each other so that at least one of the plurality of the pixel blocks on the first substrate and at least one of the select circuits on the second substrate overlap with each other (Paragraphs 282-283),
wherein at least part of a period excluding a period in which the first signal is being read out, a period in which the second signal is being read out, and the exposure period corresponds to a reset period of the photoelectric converter in which the photoelectric converter is being in the reset state (Paragraphs 8-10; Paragraphs 14-17; Paragraph 20-24; Paragraphs 78-79; Paragraphs 87-90; Paragraphs 125-126; Paragraphs 168-173; Paragraphs 185-193),
wherein each of the select circuits includes at least two latch circuits each configured to generate a control signal supplied to the transfer transistor of the pixels belonging to the corresponding pixel block (Paragraphs 15, 78-79, 265-283). 
However, Nishihara does not explicitly teach that each of the plurality of pixel blocks on the first substrate overlaps with a corresponding one of the select circuits on the second substrate.
Aoki, however, teaches that each of the plurality of pixel blocks on the first substrate overlaps with a corresponding one of the select circuits on the second substrate (Fig 4; Paragraph 36).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the photoelectric conversion device of Nishihara to include the overlapped pixel and circuit arrangement as taught by Aoki above in order to provide substrates that are electrically connected to each other via connection portions (See Aoki Paragraph 2)
Regarding Claim 5, Nishihara and Aoki teach the photoelectric conversion device according to claim 3, Nishihara further teaches wherein a first latch circuit arranged on a pre-stage out of the two latch circuit included in the select circuits holds a level of an output signal at a High level during a period from a rising edge of a control signal indicating a read timing to a rising edge of a control signal indicating an effective reset timing (Paragraph 88).
Regarding Claim 7, Nishihara and Aoki teach the photoelectric conversion device according to claim 5, Nishihara further teaches wherein a first latch circuit arranged on a post-stage out of the two latch circuit included in the select circuits holds a level of an output signal at a High level in accordance with an output signal of the first latch circuit and a timing control signal indicating a start timing of the reset period of the photoelectric converter (Paragraphs 88-89; 271-283).
Regarding Claim 9, Nishihara and Aoki teach the photoelectric conversion device according to claim 7, Nishihara further teaches wherein the timing control signal is input commonly to all the select circuits (Paragraph 64).
Regarding Claim 18, Nishihara and Aoki teach an imaging system comprising: the photoelectric conversion device according to claim 3, Nishihara further teaches a signal processing unit that processes signals output from the pixels of the photoelectric conversion device (Paragraph 20).
Regarding Claim 19, Nishihara and Aoki teach the imaging system according to claim 18, Nishihara further teaches wherein the signal processing unit composes a high dynamic range image based on signals acquired from the pixel blocks having different lengths of the exposure period (Paragraph 24).
Regarding Claim 22, Nishihara and Aoki teach the photoelectric conversion device according to claim 3, Nishihara further teaches wherein the photoelectric converter is being the reset state during the period excluding both the exposure period and the period in which the signal based on charge accumulated in the photoelectric converter during the exposure period is being read out (Paragraphs 87-90).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishihara (US 20100007780 A1) in view of Aoki (US 20130107093 A1) as used in the rejection of claims 1-16, 18 and 19 above and further in view of Kato et al. (US 20170257590 A1).
Regarding Claim 20, Nishihara and Aoki teach the photoelectric conversion device according to claim 1, however, they do not explicitly teach a movable object comprising:  a distance information acquisition unit that acquires distance information on a distance to an object, from a parallax image based on signals from the photoelectric conversion device; and a control unit that controls the movable object based on the distance information.
Kato et al., however, teaches a movable object (Abstract) comprising: a distance information acquisition unit that acquires distance information on a distance to an object, from a parallax image based on signals from the photoelectric conversion device; and a control unit that controls the movable object based on the distance information (Claim 13).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the photoelectric conversion device of Nishihara to include the movable object with distance information as taught in Kato et al. above, in order to provide the imaging sensor in which both the high ranging accuracy and the deep depth of field can be achieved (See Kato et al. Paragraph 41).
Allowable Subject Matter
Claims 1, 2, 4, 11-17, 21, 23-38 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN MAHMUD whose telephone number is (571)272-7712.  The examiner can normally be reached on 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARHAN MAHMUD/Primary Examiner, Art Unit 2483